IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ROCK FERRONE AND ROCK AIRPORT           : No. 395 WAL 2015
OF PITTSBURGH, L.L.C.,                  :
                                        :
                 Petitioners            : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
DAN ONORATO, INDIVIDUALLY AND           :
OFFICIALLY; DENNIS DAVIN,               :
INDIVIDUALLY AND OFFICIALLY;            :
MAURICE STRUL, INDIVIDUALLY AND         :
OFFICIALLY; ALLEGHENY COUNTY;           :
REDEVELOPMENT AUTHORITY OF              :
ALLEGHENY COUNTY; BRIAN D.              :
CLARK; BRIAN D. CLARK AND               :
ASSOCIATES; MICHAEL YABLONSKI;          :
KEVIN MCKEEGAN; MEYER, UNKOVIC          :
AND SCOTT, L.L.P.; ALFRED A. KUEHN;     :
MANAGEMENT SCIENCE ASSOCIATES           :
INC.; EUGENE ZAMBRANO, III;             :
ZAMBRANO CORPORATION; AND SKY           :
BANK,                                   :
                                        :
                 Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.